           Case 6:19-cv-01111-JWB Document 91 Filed 11/10/20 Page 1 of 12




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS



JOSE DIAZ CERDA,

                 Plaintiff,

v.                                                         Case No. 19-1111-JWB

CILLESSEN & SONS, INC.,

                 Defendant.


                                  MEMORANDUM AND ORDER

          This case comes before the court on Defendant Cillessen & Sons, Inc.’s motion for

summary judgment (Doc. 70) and Plaintiff Jose Diaz Cerda’s motion to strike (Doc. 80). The

motions are fully briefed and ripe for decision. (Docs. 71, 79, 86, 87, 90.) Defendant’s motion

(Doc. 70) is DENIED IN PART and GRANTED IN PART and Plaintiff’s motion (Doc. 80) is

DENIED for the reasons stated herein.

     I.      Facts and Procedural History

          In keeping with the standards governing summary judgment, the following statement of

facts views the evidence, and all reasonable inferences therefrom, in the light most favorable to

Plaintiff as the non-moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)

(evidence is viewed in the light most favorable to the non-moving party on summary judgment

because credibility determinations, weighing conflicting evidence, and drawing appropriate

inferences are jury rather than judge functions).

          Plaintiff was initially employed by Defendant in January 2014. Defendant is a traffic

control company that works as a sub-contractor to heavy construction companies. Diaz’s duties



                                                    1
         Case 6:19-cv-01111-JWB Document 91 Filed 11/10/20 Page 2 of 12




while he was employed by Defendant are in dispute. Defendant contends that Plaintiff was a traffic

control superintendent while Plaintiff asserts that he was a supervisor. In support of its position,

Defendant offers declarations from John Cillessen, an owner of Defendant, that states Plaintiff was

a traffic control superintendent. (Doc. 71-3 at 4.) Defendant’s records indicate that Plaintiff was

a “supervisor” on January 8, 2016. (Docs. 79 at 8; 79-19.) On December 6, 2019, Paula Cillessen,

Defendant’s president and part owner, stated that Plaintiff was a “traffic control supervisor, and

led a crew of three to four individuals.” (Doc. 79-22.) There is no indication in the record as to

whether a supervisor and superintendent are the same.

       Plaintiff testified that he worked on a crew of three to four individuals. (Doc. 79-1 at 57.)

While on that crew, he was the “one in charge.” (Id. at 62.) Plaintiff testified that he would not

make decisions, however, but would call the office if the contractor needed to change something

or if something wasn’t being done properly. (Id.) This is contrary to Defendant’s position that is

that Plaintiff was the person who communicated with the contractors on the site regarding changes.

(Doc. 71-3 at 6.) Plaintiff further testified that he did not make decisions regarding termination

and hiring and that he did not recall being asked about people being disciplined. (Doc. 79-1 at 66-

68.) Plaintiff has attested that his primary duties include physical labor involving the placing and

removal of signs; loading and unloading signs and tools on a trailer; attaching signs to the ground

and placing cones; driving a truck; marking, taping, and painting lanes per the instructions of a

supervisor. (Doc. 79, Exh. C.) Defendant contends that Plaintiff had a significant amount of

duties, including completing daily field reports. These reports described the work completed, crew

members and hours, and materials used. (Doc. 71-3 at 5.) Plaintiff testified that he did not fill out

the daily field reports. (Doc. 79-1 at 74.)




                                                 2
            Case 6:19-cv-01111-JWB Document 91 Filed 11/10/20 Page 3 of 12




           When Plaintiff first started working for Defendant, he was paid an hourly wage and

overtime. At some point in time, he was transitioned to a weekly salary. In 2017, he was receiving

$1,200 per week, which was increased to $1,250 per week on December 30, 2017. (Doc. 71 at 2.)

During 2017 and 2018, Plaintiff worked in excess of 40 hours during a week. Typically, Plaintiff

worked at least ten hours of overtime a week. Plaintiff was not paid overtime wages for those

hours. (Docs. 79 at 11; 86 at 4.) While working for Defendant, Plaintiff believed that Defendant

employed a total of 30 or 35 employees. During the years 2017 and 2018, Defendant did not

employ 50 or more employees for at least 20 work weeks. (Doc. 71 at 13-14; 71-2 at ¶ 38; 79-21

at 5-8.)

           During the week prior to July 13, 2018, it was believed that Plaintiff suffered a heat stroke.

On July 13, after a morning meeting, John Cillessen and other managers determined that Plaintiff

was in need of immediate medical attention due to his appearance, condition, and inability to

remember the prior day’s work or the current day’s work. Plaintiff was transported to Via Christi

Immediate Care.         Upon examination, John and Robert Cillessen stated that Plaintiff was

experiencing confusion, memory problems, problems walking and communicating. Plaintiff was

then transported to the Wesley Medical Center emergency room. Plaintiff was later discharged

from the hospital. (Docs. 71 at 3-4; 79 at 2.) The discharge records state that Plaintiff’s principal

diagnosis was “subthalamic stroke vs demyelinating process.” (Doc. 79-8.)               Plaintiff was to

follow up with neurology upon discharge. (Id. at 3.) After Plaintiff’s medical incident, Plaintiff

did not return to work for Defendant.

           The parties have significant disagreement regarding Plaintiff’s condition, whether he could

return to work, and if he was terminated or voluntarily resigned. Those facts, however, are not

material to this court’s decision. Therefore, the court finds that Plaintiff’s motion to strike portions



                                                     3
          Case 6:19-cv-01111-JWB Document 91 Filed 11/10/20 Page 4 of 12




of several affidavits (Doc. 80) is denied as moot as the paragraphs Plaintiff seeks to strike are not

material to this court’s decision.

         On August 11, 2019, Plaintiff filed an amended complaint against Defendant alleging

claims under the Americans with Disabilities Act (“ADA”), the FMLA, and the Fair Labor

Standards Act (“FLSA”). (Doc. 9.) Upon Defendant’s motion, the court dismissed Plaintiff’s

claims under the ADA and his FMLA retaliation claim. (Doc. 34.) Defendant now moves for

summary judgment on Plaintiff’s remaining claim under the FMLA and his claim for unpaid

overtime under the FLSA.

   II.      Standard

         Summary judgment is appropriate if the moving party demonstrates that there is no genuine

dispute as to any material fact, and the movant is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a). A fact is “material” when it is essential to the claim, and the issues of fact are

“genuine” if the proffered evidence permits a reasonable jury to decide the issue in either party's

favor. Sotunde v. Safeway, Inc., 716 F. App'x 758, 761 (10th Cir. 2017). The movant bears the

initial burden of proof and must show the lack of evidence on an essential element of the claim.

Thom v. Bristol—Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2004) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 322–23 (1986)). The nonmovant must then bring forth specific facts

showing a genuine issue for trial. Id. Any statement of fact that has not been controverted by

affidavit or an exhibit is deemed to be admitted. D. Kan. Rule 7.4. Also, the court will only

consider facts based on personal knowledge or supported by exhibits. Conclusory allegations are

not sufficient to create a dispute as to an issue of material fact. See Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). The court views all evidence and reasonable inferences in the light most




                                                  4
           Case 6:19-cv-01111-JWB Document 91 Filed 11/10/20 Page 5 of 12




favorable to the nonmoving party. LifeWise Master Funding v. Telebank, 374 F.3d 917, 927 (10th

Cir. 2004).

   III.       Analysis

          A. FMLA Interference Claim

          Plaintiff asserts that Defendant interfered with his FMLA leave by refusing Plaintiff’s

request to return to work. Defendant moves for summary judgment on Plaintiff’s claim of FMLA

interference asserting that Plaintiff is not entitled to FMLA leave and that he voluntarily terminated

his employment.

          The FMLA grants “an eligible employee ... a total of 12 workweeks of leave during any

12–month period” if the employee is unable to perform the functions of his position due to a serious

health condition. 29 U.S.C. § 2612(a)(1)(D). An individual also has the right to be restored to his

position, or an equivalent position, after taking leave. Id. § 2614(a)(1). The FMLA makes it

unlawful for any covered employer “to interfere with, restrain, or deny the exercise of or the

attempt to exercise, any right provided in this subchapter.” Id. § 2615(a)(1). To establish an

FMLA interference claim, Plaintiff must show “(1) that [he] was entitled to FMLA leave, (2) that

some adverse action by the employer interfered with [his] right to take FMLA leave, and (3) that

the employer's action was related to the exercise or attempted exercise of [his] FMLA rights.”

Campbell v. Gambro Healthcare, Inc., 478 F.3d 1282, 1287 (10th Cir. 2007) (quoting Jones v.

Denver Pub. Sch., 427 F.3d 1315, 1319 (10th Cir. 2005)). Defendant argues that Plaintiff has not

established that he was entitled to FMLA leave, that he voluntarily resigned, and that he was not

capable of returning to work.

          Turning to the first requirement, Plaintiff must show that he was entitled to FMLA leave

as an eligible employee. Arvidson v. Wallace, Saunders, Austin, Brown & Enochs, Chartered, No.



                                                  5
         Case 6:19-cv-01111-JWB Document 91 Filed 11/10/20 Page 6 of 12




05-4025-JAR, 2006 WL 379843, at *2 (D. Kan. Feb. 16, 2006) (“Plaintiff bears the burden of

proving that [he] is an ‘eligible employee.’”)(citation omitted). An “eligible employee” is an

employee that meets the following standards: (1) has been employed for at least 12 months with

the employer from whom he is requesting leave; (2) worked at least 1,250 hours in the prior 12–

month period for such employer; and (3) the employer has at least 50 employees within 75 miles

of the employee's worksite. See id.; 29 U.S.C. § 2611(2). There is no dispute that the first two

elements have been met. Rather, Defendant argues that Plaintiff has failed to establish that it has

at least 50 employees. Under the FMLA, a private employer is a covered employer if “it

maintained 50 or more employees on the payroll during 20 or more calendar workweeks (not

necessarily consecutive workweeks) in either the current or the preceding calendar year.” 29

C.F.R. § 825.105(e). Employees on unpaid leave are counted if the employer expects that the

employee will return to work. Id. § 825.105(c). “Employee eligibility is determined (and notice

must be provided) at the commencement of the first instance of leave for each FMLA-qualifying

reason in the applicable 12-month period.” See 29 C.F.R. § 825.300(b)(1). In this case, the

eligibility determination would be on July 13, 2018, as that is the date that Plaintiff went to the

hospital for his condition.

       According to the evidence submitted by Defendant, Paula Cillessen declared that

Defendant did not have 50 or more employees for 20 or more work weeks during the year 2017 or

2018. (Doc. 71-2 at 7.) Defendant’s response to an interrogatory regarding the number of

employees employed in each week of those two years, through Plaintiff’s termination, supports

Cillessen’s affidavit. (Doc. 79-21 at 5-8.) Those numbers included employees who were being

paid for those weeks and those who were on the payroll but not paid for those weeks. (Id.)

According to Defendant’s records, during the year 2017 and the first nine months of 2018 there



                                                6
          Case 6:19-cv-01111-JWB Document 91 Filed 11/10/20 Page 7 of 12




were only five weeks in which Defendant employed 50 or more employees.1 (Id.) Those weeks

occurred from the payroll date beginning June 1, 2018, through the June 28, 2018, pay date. (Id.)

Moreover, Plaintiff testified that he believed that Defendant only employed 30 to 35 individuals.

(Doc. 79-1 at 139.) In response to Defendant’s proposed facts regarding the number of employees,

Plaintiff states that they are controverted and cites to three exhibits. (Doc. 79 at 8.) Plaintiff also

has proposed facts that Defendant employs more than 50 individuals and cites to the same exhibits.

(Doc. 79 at 11.) Defendant asserts that the exhibits are inadmissible evidence.

         First, Plaintiff has attached what appears to be a picture of a computer screen displaying

Defendant’s quarterly tax return for 2018. (Doc. 79-17.) While it appears to be a picture of

Defendant’s quarterly return, Plaintiff has not authenticated the exhibit and there is no indication

that this picture was produced by Defendant in discovery. Moreover, even if the exhibit is what it

purports to be, it does not establish that Defendant had more than 50 employees for 20 or more

work weeks. The report concerns only twelve weeks of 2018 -- the months of April, May, and

June.2 It also asks for the number of employees who were paid during the entire twelve-week

period, which could mean that some of those 51 individuals were not employed during the entire

twelve-week period. Therefore, this exhibit does not controvert Defendant’s statement of fact that

it did not employ more than 50 individuals for 20 or more weeks.

         Plaintiff has also attached two additional unauthenticated exhibits that appear to be job

postings. One exhibit is allegedly Defendant’s profile on the website linkedin.com. (Doc. 79-16.)


1
  Plaintiff argues that this interrogatory response does not support a finding that Defendant had less than 50 employees
at the worksite because it used the term “facility” in its response. (Doc. 79 at 16.) The court is not persuaded.
Defendant was answering an interrogatory that asked how many employees were on its payroll. Defendant then
identified employees who were in the facility and employees who were out on leave. There is no evidence that there
is another group of employees that Defendant left out of its calculation and the interrogatory response clearly stated
that Defendant was identifying its “employee count.” Moreover, there is no evidence that Defendant has more than
one location.
2
  This report is consistent with Defendant’s interrogatory answer that shows more than 50 employees for 5 weeks in
June 2018.

                                                           7
         Case 6:19-cv-01111-JWB Document 91 Filed 11/10/20 Page 8 of 12




Defendant objects to this exhibit as unauthenticated. The record does not indicate where this

exhibit was obtained. “Printouts from non-government websites are not self-authenticating.”

Toytrackerz LLC v. Koehler, No. CIV.A. 08-2297-GLR, 2009 WL 2591329, at *6 (D. Kan. Aug.

21, 2009) (citations omitted). Because the website is not self-authenticating, Plaintiff must present

“evidence from a witness with personal knowledge of the website at issue stating that the printout

accurately reflects the content of the website and the image of the page on the computer at which

the printout was made.” Id. In support of the exhibit, Plaintiff cites to deposition testimony from

Nanda Deroulet, Plaintiff’s ex-wife. (Doc. 79 at 8.) Reviewing the deposition testimony, however,

Ms. Deroulet is merely asked to recite what is on the exhibit. (Doc. 79-2 at 52-54.) There are no

questions that would indicate that Ms. Deroulet has personal knowledge regarding the information

on the website and the date that the printout was obtained. Therefore, Plaintiff has not properly

laid a foundation for the admissibility of the exhibit. Toytrackerz, 2009 WL 2591329, at *6; see

Doc. 79-2 at 53-54, 57. As Plaintiff has failed to establish the exhibit’s authenticity, the court will

not consider the exhibit. Moreover, the exhibit does not support Plaintiff’s burden to show that

Defendant had more than 50 employees for 20 or more weeks in 2017 or 2018, prior to his medical

leave. Plaintiff relies on the exhibit because it states that the company’s size is “51 to 200.” (Doc.

79-16.) But the website fails to provide who supplied the information and, importantly, the time

stamps on the exhibit are August 28, 2019, and December 8, 2019.

       Plaintiff also has attached what appears to be a screenshot for a job posting on

ziprecruiter.com. (Doc. 79-18.) Defendant again objects to the exhibit as inadmissible. Plaintiff

has not authenticated this exhibit. See Toytrackerz LLC, 2009 WL 2591329, at *6. Therefore, it

is inadmissible. Moreover, it does not controvert Defendant’s facts regarding the number of

employees. The website states that Defendant is “an office of 10 with roughly 40 field employees.”



                                                  8
         Case 6:19-cv-01111-JWB Document 91 Filed 11/10/20 Page 9 of 12




(Doc. 79-18 at 3.) However, the date displayed on the exhibit is August 27, 2019. Therefore, the

exhibit would only support the assertion that Defendant employed approximately 50 individuals

as of August 27, 2019. It does not make any statements regarding the number of employees

employed in 2017 and through July 2018.

       Perhaps realizing that he has not produced sufficient evidence supporting a finding that

Plaintiff is an eligible employee under the FLSA during the time periods at issue, Plaintiff argues

that it is Defendant’s burden to establish the number of employees it employed during 2017 and

2018. (Doc. 79 at 15-16.) Plaintiff, however, has the burden to show that he is an eligible

employee, which includes the requirement that Defendant has 50 employees. See Hackworth v.

Progressive Cas. Ins. Co., 468 F.3d 722, 726, n. 4 (10th Cir. 2006); Cheek v. City of Edwardsville,

KS, 514 F. Supp.2d 1236, 1248 (D. Kan. 2007); Arvidson, 2006 WL 379843, at *2. Cheek

recognized that there is an exception to the rule that the burden is on the employee. That exception

occurs when an employer seeks to use an exception to exclude an employee under the applicable

statute. In Cheek, there was evidence that the number of individuals being paid by the city

defendant was more than 50. Cheek, 514 F. Supp.2d at 1247-48. The city defendant, however,

argued that a number of those individuals were not employees as they were exempted under the

FLSA’s “personal staff and policymaking exceptions.” Id. at 1248. The court held that it would

be the city defendant’s burden to show that these individuals were not employees under the statute

because the employer has the burden to establish an exemption or exception under the FLSA. Id.

Cheek is distinguishable because Defendant is not arguing that any of the individuals it employed

in 2017 and 2018 were not employees under the FLSA.

       Moreover, even if Defendant had the burden at this stage, Defendant has put forth evidence

that it did not employ 50 employees for more than 20 weeks in 2017 or through September 2018.



                                                 9
          Case 6:19-cv-01111-JWB Document 91 Filed 11/10/20 Page 10 of 12




(Docs. 71-2 at 7; 79-21 at 5-8.) Plaintiff now has the burden to show that there is a dispute as to

the number of employees. He has not. The only admissible evidence before the court is that

Defendant employed 50 or more employees for a total of five weeks in June 2018. This is not

sufficient to establish that Plaintiff is an eligible employee under the FLSA as of July 13, 2018.3

         To prevail on his claim that Defendant wrongfully interfered with his right to take FMLA

leave, Plaintiff must show that he was entitled to FMLA leave. Jones, 427 F.3d at 1319; Arvidson,

2006 WL 379843 at *2.4 Because Plaintiff has failed to show a genuine dispute of material fact

about an essential element of his claim, summary judgment is appropriate. Celotex, 477 U.S. at

323.

         B. FLSA Claim

         Defendant moves for summary judgment on Plaintiff’s claim under the FLSA on the basis

that Plaintiff is exempt from overtime as an executive employee. The FLSA generally requires

employers to pay overtime, i.e. one and one-half the employee's normal wage rate, for each hour

the employee works over forty in a work week. 29 U.S.C. § 207(a)(1). The FLSA also sets forth

certain exemptions to this requirement, including the executive exemption. “Exemptions to the

FLSA are to be narrowly construed; the employer must show the employees fit ‘plainly and

unmistakenly within [the exemption's] terms.’” Hamby v. Associated Centers for Therapy, 230 F.

App'x 772, 783 (10th Cir. 2007) (quoting Reich v. Wyoming, 993 F.2d 739, 741 (10th Cir. 1993)).

It is Defendant’s burden to show that Plaintiff was an executive employee. Green v. Harbor

Freight Tools USA, Inc., 888 F. Supp.2d 1088, 1094–95 (D. Kan. 2012). Plaintiff qualifies if he:




3
  To the extent Plaintiff may assert that the date Plaintiff requested to return in September 2018 is the operative date,
the evidence also shows that Defendant had not employed 50 or more employees for 20 weeks as of September 2018.
4
  Plaintiff also makes the statement that an employer who represents that employees are eligible for FMLA may be
estopped from denying coverage. (Doc. 79 at 17.) There is no evidence, however, that Defendant represented that
Plaintiff was eligible for FMLA leave.

                                                          10
            Case 6:19-cv-01111-JWB Document 91 Filed 11/10/20 Page 11 of 12




“(1) is paid a salary not less than $455 per week; (2) has a primary duty of management; (3)

regularly directs two or more employees; and (4) has authority to hire or fire other employees or

whose suggestions and recommendations as to the hiring, firing, advancement, promotion, or any

other change of status of other employees are given particular weight.” Id. at 1095 (citing 29

C.F.R. § 541.100(a)(1)-(4) (2005)).5 In this case, the second and fourth criteria are in dispute.

           Based on the record, the court finds that there is a genuine dispute of material fact as to the

second and fourth criteria. In his deposition and declaration, Plaintiff disputes having a managerial

role as to many duties that Defendant contends are a part of Plaintiff’s position. The court will not

reiterate those here. Moreover, Plaintiff has testified that he has no authority to hire, fire, or

discipline and that his recommendation regarding the same is not sought by his supervisors. (Docs.

79-1 at 66-67; 79-3.)

           Defendant’s motion for judgment on Plaintiff’s FLSA claim is therefore denied.

           C. Good Faith

           Defendant also seeks summary judgment on Plaintiff’s claim for liquidated damages on

the basis that it acted in good faith in classifying Plaintiff as exempt. “Ordinarily, an employer

who violates the FLSA is liable for both unpaid wages and an additional equal amount as liquidated

damages.” Garcia v. Tyson Foods, Inc., 766 F. Supp.2d 1167, 1183 (D. Kan. 2011) (citing 29

U.S.C. § 216(b)). This additional compensation is “not a penalty exacted by the law, but rather

compensation to the employee occasioned by the delay in receiving wages due caused by the

employer's violation of the FLSA.” Jordan v. U.S. Postal Serv., 379 F.3d 1196, 1202 (10th Cir.

2004) (citation omitted).




5
    As of January 1, 2020, the weekly salary requirement is $684. 29 C.F.R. § 541.100.

                                                          11
          Case 6:19-cv-01111-JWB Document 91 Filed 11/10/20 Page 12 of 12




          The court may decline to award liquidated damages if Defendant shows that it had

“reasonable grounds” for believing Plaintiff was an exempt employee and acted in “good faith.”

29 U.S.C. § 260. “The good faith requirement mandates the employer have an honest intention to

ascertain and follow the dictates” of the FLSA. Renfro v. City of Emporia, 948 F.2d 1529, 1540

(10th Cir. 1991) (citation and internal quotation omitted).

          At this stage of the proceedings, the court declines to make a finding regarding liquidated

damages. The parties hotly contest Plaintiff’s duties and Defendant has not offered any evidence

regarding the steps it took in classifying Plaintiff as an exempt employee. Defendant must meet

its substantial burden to show that it had reasonable grounds and acted in good faith; otherwise,

the court must award liquidated damages. Id.

          Defendant’s motion for summary judgment on Plaintiff’s liquidated damages claim is

denied.

   IV.       Conclusion

          Defendant’s motion for summary judgment (Doc. 70) is GRANTED IN PART AND

DENIED IN PART. Defendant’s motion for judgment on Plaintiff’s FMLA interference claim is

GRANTED. Defendant’s motion for summary judgment on Plaintiff’s FLSA claim is DENIED.

Plaintiff’s motion to strike (Doc. 80) is DENIED AS MOOT.

IT IS SO ORDERED this 10th day of November, 2020.

                                                       ____s/ John W. Broomes___________
                                                       JOHN W. BROOMES
                                                       UNITED STATES DISTRICT JUDGE




                                                  12
